Citation Nr: 9915444	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  95-18 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Dissatisfaction with the initial rating assigned following 
the grant of service connection for the residuals of a right 
knee injury, status post anterior cruciate ligament (ACL) 
repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1989 to 
November 1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1994 rating decision by the Winston- 
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for the residuals of a right knee injury, status post ACL.  A 
notice of disagreement was received in October 1994.  A 
statement of the case was issued in May 1995.  A substantive 
appeal was received from the veteran in June 1995.  A hearing 
was before a member of the Board sitting at the RO in 
December 1996.

The Board also notes that in March 1997 and May 1998, this 
case was remanded to the RO for further development.  

Finally, the Board notes that in an August 1998 decision, the 
RO established service connection for right knee degenerative 
joint disease with limitation of motion and assigned a 10 
percent evaluation from July 1, 1997.  To date, a notice of 
disagreement regarding the initial evaluation or effective 
date assigned for this disability has not been received in 
the record, so a claim in this regard is not currently in 
appellate status.


FINDINGS OF FACT

The veteran's service-connected residuals of a right knee 
injury, status post ACL repair is manifested by crepitus, 
tenderness, and some swelling, but not instability.



CONCLUSION OF LAW

The criteria for an evaluation higher than 20 percent for the 
veteran's service connected residuals of a right knee injury, 
status post ACL have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.14, 4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that a disability 
evaluation higher than that initially assigned following the 
grant of service connection for the residuals of a right knee 
injury, status post ACL is warranted.  The Board finds that 
the veteran has submitted evidence that is sufficient to 
justify a belief that this particular claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991) and Murphy v Derwinski, 1 
Vet.App. 78 (1990).  With respect to this claim, all relevant 
evidence has been fully developed and, therefore, the VA's 
duty to assist the veteran has been satisfied. Id.  

A review of the record reflects that service connection was 
established for this right knee disability by the currently 
appealed September 7, 1994 decision.  This decision was based 
in part on a review of the veteran's service medical records 
which showed the onset of a right knee disability in service, 
including that he injured his right knee on two occasions 
while running and had ACL reconstruction surgery in January 
1993. 

This decision was also based on the report of a July 1994 VA 
examination, the details of which will be discussed below.  
Based on the results of this examination, a disability 
evaluation of 20 percent was assigned for the right knee 
disability, effective November 20, 1993, the date following 
the veteran's separation from service.  See 38 C.F.R. § 3.400 
(1998).  

Recently, the United States Court of Appeals of Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) noted that there was a 
distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating.  It was 
also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts founds, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Court in AB v. Brown, 6 Vet. App. 35 at 38 (1993) stated that 
a claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and it follows that an 
increased rating remains in controversy where less than the 
maximum is awarded.

With respect to this claim, the relevant evidence of record 
includes the July 1994 VA examination report, the reports of 
subsequent VA examinations dated in July 1997 and May 1998, 
private medical records, and the veteran's testimony given 
during a December 1996 hearing before a member of the Board 
at the RO. 

Letters from Hector M. Pedraza, M.D. of Goldsboro Orthopaedic 
Associates, P.A. dated in July 1994 indicate that the veteran 
underwent an arthroscopy of his right knee on June 21, 1994, 
and that there was little evidence of revascularization at 
the time (the Board notes that the operative report was 
subsequently associated with the record).  Dr. Pedraza noted 
that examination of the rest of the knee showed a small 
posterior horn tear of the lateral meniscus which was 
resected, a moderate patellar chondromalacia, and a "very 
impressive" full thickness cartilage loss in the trochlea of 
the femur.  Dr. Pedraza noted that this latter defect was 
directly under the apex of the patella and will cause the 
veteran pain on flexion.  

Based on a review of these letters the RO, in a September 
24, 1994 rating action, granted a temporary total rating under 
38 C.F.R. § 4.30 from June 21, 1994 to September 1, 1994 as 
the veteran had under gone an arthroscopy on June 21, 1994.  
The 20 percent evaluation was continued thereafter.

The report of the July 1994 VA examination indicates that the 
veteran complained that his right knee locks, is painful, and 
swells when he walks.  Examination of the right knee revealed 
a four inch well healed surgical scar in the anterior aspect 
of the knee and a three inch well healed scar on the lateral 
aspect of the thigh and knee.  Further, the veteran could 
fully extend the knee and there was no instability.  
Extension was limited to 45 degrees.  Joint swelling, 
enlargement, and crepitus were also found.  The relevant 
diagnosis was right knee injury, status post, with marked 
residual.  

In an October 1994 letter, Dr. Pedraza essentially reiterated 
the findings he noted in his July 1994 letters.  In a 
November 1996 letter, he stated that the veteran continued to 
have a lot of right knee symptoms despite receiving treatment 
which included extensive synovectomy, abrasion arthroplasty, 
and drilling.  Dr. Pedraza further noted that the veteran 
periodically presented with recurrence of knee swelling, that 
he had had several aspirations and injections, is on anti-
inflammatory medication, and that he is on restricted 
activity.  

In November 1996, the veteran was seen for an isokenetic 
evaluation of the right knee by Harry L. Moore, a physical 
therapist.  Mr. Moore noted that the veteran continued to 
have right knee pain and increasing episodes of the knee 
giving way.  Mr. Moore observed moderate swelling of the 
knee, and noted that the knee was quite tender along the 
anteromedial joint line.  The veteran was able to flex his 
right knee to within 8-10 degrees of full flexion.  There was 
significant joint crepitus both in the medial compartment as 
well as the patellofemoral area.  Mr. Moore's assessment was 
that there was significant pain and weakness in the right 
knee.  The Board notes that similar findings were previously 
noted by Mr. Moore in records dated in August and September 
1995.

In a December 1996 outpatient treatment record, Dr. Pedraza 
noted that the veteran continued to have problems with his 
right knee, to include crepitus and chronic synovitis.  He 
noted that there was no knee instability but a lot of pain.  
Finally, Dr. Pedraza noted that the veteran was going to be 
fitted for an ACL brace.  

During the December 1996 hearing, the veteran testified that 
his right knee swells up constantly, that it grinds and 
locks, and that it is unstable.  He noted that he was 
prescribed an ACL brace and that he takes medication for his 
knee.  He further testified that he has constant pain in the 
knee, and that he has fallen in the past when the knee has 
given out.   

The July 1997 VA examination report notes the veteran's 
history of injuring his right knee in service and the June 
1994 surgical procedure.  During the examination, the veteran 
stated that his right knee swells when he runs, that he takes 
medication for pain and swelling, and that pain was constant.  
Objective findings included that the right knee was slightly 
swollen, that there was no instability, and that there was 
crepitus.  Range of motion was full with pain on the 
extremes.  There was no involvement of the muscles or nerves, 
and no weakness, fatigability, or incoordination was 
detected.  There was no muscle atrophy.  The well healed 
scars about the knee were noted.  As a result of this 
examination, the veteran was diagnosed a right knee injury, 
postoperative, with marked residuals.  

X-rays taken of the right knee in conjunction with this 
examination revealed that a screw was present in the proximal 
tibia compatible with ACL reconstruction, and that there were 
prominent spurs arising from the medial and posterior aspects 
of the patella.  Further, the joint spaces were found to be 
relatively well maintained with mild narrowing in the patella 
femoral compartment.  The impression noted on the radiology 
report was postoperative and degenerative changes as 
described, mild to moderate in severity.  

The report of the May 1998 VA examination indicates that the 
veteran complained of constant right knee pain and noted that 
he wore a large brace at all times.  He further noted that he 
had no episodes of dislocation or subluxation.  Objective 
findings included obvious swelling of the lower extremity 
with effusion, full extension, and flexion to 130 degrees.  
The veteran had severe bilateral joint pain on stress 
testing, and he was able to stand on his toes and heels, and 
could squat.  X-rays taken in conjunction with this 
examination resulted in the same findings noted in the July 
1997 radiological report.  The impression noted was status 
post ACL repair with arthroscopic removal of loose bodies and 
arthroscopic medial meniscectomy with degenerative joint 
disease and limited motion, right knee. 

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (1998).

As noted above the veteran's service connected right knee 
disability has been rated as 20 percent disabling since 
November 20, 1993, that date representing the day after the 
veteran separated from service.  This disability is rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5257 (1998), which 
contemplates moderate knee impairment (recurrent subluxation 
or lateral instability); a 30 percent evaluation is provided 
when the impairment is severe.

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an increased disability evaluation for the service-connected 
residuals of a right knee injury, status post status post ACL 
repair.  The Board notes that this right knee disability is 
manifested by crepitus, tenderness, and some swelling, but 
that there has been no instability noted.  Based on such 
findings, the Board is of the opinion that the service-
connected residuals of a right knee injury, status post 
status post ACL repair are no more than moderately disabling.  

The Board also notes that the Court has expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities when evaluating increased rating 
claims for orthopedic disabilities.  In the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1996), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (1996) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  However, the Court in Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996) indicated that since Diagnostic Code 5257 
is not predicated on loss of range of motion 38 C.F.R. 
§§ 4.40 and 4.45 with respect to pain are not applicable.

Furthermore, the Board again points out that the RO, in the 
August 1998 decision, established service connection for 
right knee degenerative joint disease with limitation of 
motion and assigned a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (1998).  Diagnostic Code 5010 
contemplates traumatic arthritis, and is to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved, in this case 
the right knee.  A separate rating was appropriate in this 
case in light of the recent opinion from the Office of the 
General Counsel in which it was determined that disability of 
the knee manifested by both instability and limitation of 
motion may be rated separately.  VAOPGCPREC 23-97; see also 
VAOPGCPREC 9-98.  As noted above the veteran did not appeal 
the separate evaluation for right knee degenerative joint 
disease with limitation of motion.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 20 
percent rating has been in effect since the effective date of 
service connection for this disability and at no time has it 
been medically demonstrated that this disability has 
warranted a higher or lower evaluation.  Accordingly, staged 
ratings are not for application in the present case.


ORDER

The appeal is denied.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 

